OFFICE   OF   THE   ATTORNEY    GENERAL
                              AUSTIN




            Your request for au opinion
tion:




has beenrece
                                            tes,    defines a

                                        in the hueineea
                                       ire, or any per-
                                  r meamre any ocw
                                  icle, and issue
                                  lflaate or weight
                                  aooepted aa the aa-
                        tS-spm whioh the purchase or
                         aonmodlty,produoe or article
                         ;Ubbe+nknownas a pub110 weigh-

         The cases, Siippen VI MW.ray, 66 8.V. (edI
757; g@rsw v. 3ewell, 20 3.W. (ed) 235; Pa~~OhalVO
Irmn, 157 3.X. 1158, en& kartln v. Foy, 234 3.K. 089,
hold:
             “Tfiut any o~tlzen poasesslng the pd
        scribed qualffioationeof, and becoming bond-
     cc? QY, ~~n~ciuctcd
                       ;);lblic
                             iseigher,mny
     :~iir.ix t!;ab;;iinc;;sof wof~Jlir~ for t!ie
     ;j;.$iiC, re,:i~rdle~sof wii:fti;er
                                      or not
     tkere is a ti:ily elected, qualified,and
     bcti;:?: ~.-dblic
                     weigher in the precinct in
     \::liCh ho nro~tosos to carry on the busi-
     IleSS' mci*a.ny citizen possosslc~the pre-
     scrilL2 q~a~iifi~t~ti.ons u;~onexocutit6 a
     ;)rL~>i>raniisstificient bond xid securing
     its a;:provalby the Cox.2tzlcjsionerst Court
     of the oounty in *tiMohhe proposes to aot
     as publio wei&er is entitled to be ap-
     pointed pub110 wel@er by said oourtg nnd
     it is the duty of the oommlssioners~oourt
     to hear proof of his qualifloationeand
     of the suffioienoyand solvency of this
     bond, und upon proper showing made;tg
     approve his bond and appolut him pub110
     weigher.*
            The statute relating to'publio w&hers
 doe8 xuk opwate to give auoh offioere a oomp&te rno-
nopoly of the business of pcblla weighing. It express-
 ly prdvideethat ommrs are exempt fmmthe aeaeasitp
.of employing publlo weighers and are authorized to
weigh their own produots. Artiole !57O4,BerieedClvll
 Statute&
           You are respeotfullyadvised that the aom-
pany mentioned in your Inquiry hensa right to employ a
private weigher provided he oomplies with the ,lawas
is mentioned in the foregoing statutes and oases.
           Trusting that the foreg~ing'answersyour in-
quiry, I remain

                       _           Yours very truly
                              ATTORNXY C7%WAI.,OF TEL'S

                              By-wk
Ay1':oj                                       Aseit3tant
APX~OPZD
/t?iLUU.-
ATTOLRE;$Y
        GENBlirLOF 2%X&S